UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-07043 Name of Registrant: Vanguard Admiral Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: August 31 Date of reporting period: September 1, 2016 – February 28, 2017 Item 1: Reports to Shareholders Semiannual Report | February 28, 2017 Vanguard Money Market Funds Vanguard Prime Money Market Fund Vanguard Federal Money Market Fund Vanguard Treasury Money Market Fund A new format, unwavering commitment As you begin reading this report, youll notice that weve made some improvements to the opening sectionsbased on feedback from you, our clients. Page 1 starts with a new Your Funds Performance at a Glance, a concise, handy summary of how your fund performed during the period. In the renamed Chairmans Perspective, Bill McNabb will focus on enduring principles and investment insights. Weve modified some tables, and eliminated some redundancy, but we havent removed any information. At Vanguard, were always looking for better ways to communicate and to help you make sound investment decisions. Thank you for entrusting your assets to us. Contents Your Funds Performance at a Glance. 1 Chairmans Perspective. 3 Advisors Report. 6 Prime Money Market Fund. 10 Federal Money Market Fund. 29 Treasury Money Market Fund. 42 About Your Funds Expenses. 51 Glossary. 53 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: No matter what language you speak, Vanguard has one consistent message and set of principles. Our primary focus is on you, our clients. We conduct our business with integrity as a faithful steward of your assets. This message is shown translated into seven languages, reflecting our expanding global presence. Your Fund’s Performance at a Glance • For the six months ended February 28, 2017, Vanguard Prime Money Market Fund returned 0.33% for Investor Shares and 0.36% for Admiral Shares. Vanguard Federal Money Market Fund returned 0.19%, and Vanguard Treasury Money Market Fund returned 0.17%. All these results surpassed the average returns of the funds’ peer groups. • The period coincided with the final implementation of new money market regulations. Under the rules, all three funds covered by this report seek to maintain a stable net asset value of $1 per share. • In the weeks before and after the October final compliance deadline for the rules, the funds took advantage of market volatility to make portfolio moves that benefited their performance. • The Federal Reserve raised the federal funds rate during the period by a quarter percentage point, to 0.5%–0.75%, in only the second increase in a decade. Total Returns: Six Months Ended February 28, 2017 7-Day SEC Total Yield Returns Vanguard Prime Money Market Fund Investor Shares 0.80% 0.33% Admiral™ Shares 0.86 0.36 Money Market Funds Average 0.14 Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. In April 2017, the Institutional Money Market Funds Average was replaced with the Money Market Funds Average. Vanguard Federal Money Market Fund 0.49% 0.19% Government Money Market Funds Average 0.04 Government Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard Treasury Money Market Fund 0.46% 0.17% iMoneyNet Money Fund Report’s 100% Treasury Funds Average 0.03 iMoneyNet Money Fund Report’s 100% Treasury Funds Average: Derived from data provided by iMoneyNet, Inc. The 7-day SEC yield of a money market fund more closely reflects the current earnings of the fund than its total return. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. 1 Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average Prime Money Market Fund Investor Shares 0.16% 0.32% Admiral Shares 0.10 0.32 Federal Money Market Fund 0.11 0.26 Treasury Money Market Fund 0.09 0.16 The fund expense ratios shown are from the prospectus dated December 23, 2016, and represent estimated costs for the current fiscal year. For the six months ended February 28, 2017, the funds’ annualized expense ratios were: for the Prime Money Market Fund, 0.16% for Investor Shares and 0.10% for Admiral Shares; for the Federal Money Market Fund, 0.11%; for the Treasury Money Market Fund, 0.09%. Peer groups: For the Prime Money Market Fund Investor Shares and Admiral Shares, Money Market Funds; for the Federal Money Market Fund, Government Money Market Funds; and for the Treasury Money Market Fund, iMoneyNet Money Fund Report’s 100% Treasury Funds. 2 Chairman’s Perspective Bill McNabb Chairman and Chief Executive Officer Dear Shareholder, More than a decade ago, a Vanguard client asked us to help improve its defined contribution retirement plan. New hires were participating in the plan at lower rates than in previous years, and the client wanted to reverse this trend. Another priority was to help more participants invest their retirement savings in balanced portfolios. The overall goal of this longtime client: Give employees a better chance to achieve financial security in retirement. Today, that plan automatically enrolls employees at a 5% contribution rate, puts them in a low-cost target-date fund that takes on less risk as they near retirement, and offers a comprehensive suite of advice services. On top of that, employees get an employer contribution of 5% and are eligible for a company match. Because of this combination of attractive features and generous employer contributions, nearly all new hires now participate in the plan, 81% of plan participants invest their retirement savings in balanced portfolios, and 87% of participants meet or exceed Vanguard’s recommended total retirement savings target. (Vanguard generally recommends that retirement investors save 12%–15% of pay, including company matches.) 3 Changing the retirement landscape Am I singling out an isolated Vanguard success story? Absolutely not. Stories like these are becoming increasingly common with employer-based retirement plans, particularly among large and midsize companies. Solutions such as automatic enrollment, automatic contribution increases, and default investment in target-date funds are having a positive effect. Insights from the relatively new discipline of behavioral finance have contributed to the advances. Simply put, retirement plans are making natural human inertia work for future retirees, rather than against them, by putting savings on autopilot as much as possible. More than 60% of Vanguard participants are in plans with automatic enrollment, which has led to a big jump in participation. Today, more than four-fifths of eligible employees are saving for retirement, compared with only two-thirds ten years ago. In addition, many plans have adopted automatic-escalation features, which increase plan contributions at regular intervals until a maximum level is reached or an employee opts out. Automatic increases are a crucial tool for boosting retirement savings rates. The growing use of target-date funds is another enormous benefit. More than 70% of all participants in Vanguard plans invest at least part of their retirement savings in Market Barometer Total Returns Periods Ended February 28, 2017 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 10.10% 25.53% 13.94% Russell 2000 Index (Small-caps) 12.61 36.11 12.89 Russell 3000 Index (Broad U.S. market) 10.29 26.29 13.85 FTSE All-World ex US Index (International) 5.40 19.87 4.00 Bonds Bloomberg Barclays U.S. Aggregate Bond Index (Broad taxable market) -2.19% 1.42% 2.24% Bloomberg Barclays Municipal Bond Index (Broad tax-exempt market) -2.80 0.25 3.07 Citigroup Three-Month U.S. Treasury Bill Index 0.19 0.32 0.10 CPI Consumer Price Index 1.14% 2.74% 1.36% 4 these age-appropriate, diversified strategies. And nearly 50% of Vanguard participants are invested solely in a single target-date fund. Consider a do-it-yourself autopilot But what if you don’t have access to a world-class, employer-based retirement plan? Unfortunately, not everyone does, which is an important policy issue. However, you can still put the features of these plans to work. For example, you can set up automatic contributions from your paycheck to an IRA. And you can adopt your own automatic escalation by investing any pay raises. You can also take a page from top-quality retirement plans by considering a low-cost, globally diversified target-date fund. The beauty of this approach is that you don’t need to remember to rebalance your portfolio—the fund does it for you. Of course, you can take a more active role in picking your own investments, and this can be a good choice for some. But keep in mind the lessons from successful employer-based plans: Busy workers, faced with a lot of competing priorities, are often best served by putting their retirement savings on autopilot. Winning by default In highlighting some recent successes in retirement savings, I don’t want to minimize the challenges we still face. We’re living in a slow-growth, uncertain world, and investment returns for both stocks and bonds could well be modest in the coming decade. But I believe the innovations we’ve seen in the last ten years in many retirement plans—you might call it the “default revolution”—point the way toward a solution. And that even goes for people whose employers don’t have a world-class retirement plan. As always, thank you for investing with Vanguard. F. William McNabb III Chairman and Chief Executive Officer March 14, 2017 5 Advisor’s Report For the six months ended February 28, 2017, Investor Shares of Vanguard Prime Money Market Fund returned 0.33%, while Admiral Shares, with their lower expense ratio, returned 0.36%. Vanguard Federal Money Market Fund returned 0.19% and Vanguard Treasury Money Market Fund 0.17%. The results for all three funds exceeded the average returns of their peer groups. The investment environment The period opened on an optimistic note, with investors shrugging off subpar economic readings from the first half of 2016 as third-quarter gross domestic product (GDP) growth exceeded estimates. The U.S. economy appeared to pick up steam, with the manufacturing and housing sectors reporting solid activity and the employment rate continuing to improve. Commodities, especially oil, regained some ground after price declines earlier in the year. Those developments most likely played a large part in the Federal Reserve’s decision in December to raise the federal funds rate by a quarter percentage point, to 0.5%–0.75%—only the second increase in a decade. That optimism carried over to the U.S. stock market as investors anticipated stronger growth and higher inflation, even as fourth-quarter GDP growth disappointed. The earlier economic improvement and the prospect of more infrastructure spending, greater deregulation, and possible tax-code changes under the new administration helped fuel a shift toward riskier assets, propelling stocks to record highs in early 2017. Corporate bonds, especially those of lower quality and with longer maturities, also saw strong demand, pushing their prices higher and their yields lower. The average yield on corporates dropped to 115 basis points (bps) over U.S. Treasuries at the end of the period, from 135 bps at the beginning. (A basis point is one one-hundredth of a percentage point.) In contrast, demand for Treasuries slumped, lifting their yields. Over the six months, the bellwether 10-year Treasury yield jumped 81 bps to 2.39%, and the 30-year yield rose 77 bps to 3.00%. The 2-year Treasury yield climbed 45 bps to 1.26%. Yields of money market-eligible securities also increased. As the period closed, yields moved up further as markets interpreted comments from Fed officials about employment and inflation expectations to mean that the next increase in the federal funds rate was likely to come at the Fed’s March meeting. And in fact, on March 15, the Fed raised it by another quarter percentage point, to 0.75%–1%, while projecting two more rate hikes this year. Abroad during the fund’s reporting period, major central banks kept their monetary policies accommodative. The Bank of Japan continued to charge a negative 6 interest rate on the excess reserves of financial institutions, a policy intended to complement its other efforts to spur growth and ward off deflation. As the period closed, there were signs that these efforts may be working, as Japan’s consumer price index rose for the first time in more than a year. Management of the fund The period coincided with the final implementation of new money market regulations adopted by the Securities and Exchange Commission in 2014. Under the rules, all three Vanguard funds covered in this report seek to maintain a stable net asset value of $1 per share. Because it is designated a retail fund, Vanguard Prime Money Market Fund can impose liquidity fees and redemption “gates,” designed to help keep funds stable during times of extreme market stress. Please note that we manage our funds conservatively and seek to maintain liquidity above the levels at which fees and gates would be triggered. (See the box on page 9 for more details.) In the run-up to the rules’ final compliance deadline in October, more than $1 trillion in assets industrywide moved to government money market funds from prime money market funds, leading yield spreads to widen between short-term government securities and bank certificates of deposit. In the weeks before implementation, we took steps to prepare for the volatility, including maintaining the funds’ liquidity in excess of SEC targets and shortening the weighted average maturity. These measures allowed us to provide maximum safety and liquidity. Since then, we have taken advantage of market movements to make slight changes to the portfolios. In anticipation of rising interest rates, we began adding to the Prime Money Market Fund floating-rate debt that resets periodically at prevailing market rates. We also reduced that fund’s exposure to government securities in favor of bank debt maturing within one week. As the spread between Treasury and agency securities has narrowed, we’ve been diversifying the Federal Money Market Fund’s portfolio by adding to its Treasury exposure. We also added to floating-rate agency notes when spreads allowed us to capture value. We’ve been managing the Treasury Money Market Fund’s average maturity in anticipation of higher interest rates. We are also closely monitoring any debate about the debt ceiling that may occur later this year and that could affect the markets. A look ahead Absent an unexpected external shock, the U.S. economy looks to continue its steady growth. Real GDP is likely to be about 2% in 2017, or maybe closer to 2.5% if policies prove expansionary. As the labor market moves closer to the Fed’s full employment 7 target, competition for labor could push the pace of annual wage increases into the 3%–4% range. That should fan inflation in the short term, but not to the point of overheating. We’re encouraged by the Fed’s decision to continue the process of normalizing rates, which have been near zero since 2009. Although the federal funds rate could increase to 1.25%–1.5% by the end of 2017, we nevertheless think the Fed will maintain its dovish tightening approach, given the anti-inflationary forces still at work in the global economy. Although corporate fundamentals stand to benefit from the new administration’s agenda, we’re also closely monitoring developments that could negatively affect our outlook. These include trade and immigration policy, political developments in Europe, and further weakness in the Chinese economy. Regardless of what the markets may bring, our experienced team of portfolio managers, traders, and credit analysts will continue to seek out opportunities to add to the funds’ performance while keeping the safety of your investment paramount. David R. Glocke, Principal Vanguard Fixed Income Group March 16, 2017 8 Money market reform: What’s changed and what hasn’t The final phase of money market reform took effect on October 14, 2016, the compliance date for the Securities and Exchange Commission’s new rules designed to enhance the stability and resilience of all money market funds. Under the rules, Vanguard Prime Money Market Fund qualifies as a retail fund, and Vanguard Federal and Treasury Money Market Funds are government funds, which means all three will seek to maintain a stable net asset value of $1 per share. (Institutional money market funds, which have floating share prices, are not offered by Vanguard.) We now report the funds’ weekly liquid assets, daily market value to four decimal places, and daily net shareholder cash flow. (See your fund’s Portfolio & Management tab on vanguard.com.) Two other changes for the Prime Money Market Fund involve liquidity fees and redemption “gates,” tools to help keep funds stable during times of extreme market duress. These tools are not required for government funds. A fee of up to 2% may be imposed by the fund’s board on the sale of shares if the fund’s weekly liquid assets fall below specified thresholds of its total assets. (The SEC has strict definitions for “liquid” assets; generally this refers to assets that can be sold in the normal course of business with little impact on their price.) The fee would reduce the dollar amount you receive for your redemption. A gate is a temporary suspension of redemptions. The board may impose either fees or gates or both. Please note that we manage our funds conservatively and seek to maintain liquidity above the levels at which fees and gates would be imposed. You can learn more in your fund’s prospectus, available at vanguard.com. 9 Prime Money Market Fund Fund Profile As of February 28, 2017 Financial Attributes Investor Admiral Shares Shares Ticker Symbol VMMXX VMRXX Expense Ratio 1 0.16% 0.10% 7-Day SEC Yield 0.80% 0.86% Average Weighted Maturity 40 days 40 days Sector Diversification (% of portfolio) Certificates of Deposit 9.0% U.S. Commercial Paper 3.5 Other 2.6 Repurchase Agreements 1.2 U.S. Government Obligations 1.5 U.S. Treasury Bills 20.0 Yankee/Foreign 62.2 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. 1 The expense ratios shown are from the prospectus dated December 23, 2016, and represent estimated costs for the current fiscal year. For the six months ended February 28, 2017, the annualized expense ratios were 0.16% for Investor Shares and 0.10% forAdmiral Shares. 10 Prime Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. The fund is only available to retail investors (natural persons). You could lose money by investing in the fund. Although the fund seeks to preserve the value of your investment at $1.00 per share, it cannot guarantee it will do so. The fund may impose a fee upon the sale of your shares or may temporarily suspend your ability to sell shares if the fund’s liquidity falls below required minimums because of market conditions or other factors. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The fund’s sponsor has no legal obligation to provide financial support to the fund, and you should not expect that the sponsor will provide financial support to the fund at any time. The fund’s 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Fiscal-Year Total Returns (%): August 31, 2006, Through February 28, 2017 Money Market Funds Investor Shares Average Fiscal Year Total Returns Total Returns 2007 5.23% 4.55% 2008 3.60 3.02 2009 1.31 0.62 2010 0.08 0.02 2011 0.06 0.00 2012 0.04 0.00 2013 0.02 0.00 2014 0.02 0.00 2015 0.02 0.00 2016 0.32 0.04 2017 0.33 0.14 7-day SEC yield (2/28/2017): 0.80% Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Note: For 2017, performance data reflect the six months ended February 28, 2017. Average Annual Total Returns: Periods Ended December 31, 2016 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Investor Shares 6/4/1975 0.49% 0.12% 0.90% Admiral Shares 10/3/1989 0.55 0.18 1.00 See Financial Highlights for dividend information. 11 Prime Money Market Fund Financial Statements (unaudited) Statement of Net Assets As of February 28, 2017 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund’s Form N-MFP filings may be viewed at sec.gov or via a link on the “Portfolio Holdings” page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) U.S. Government and Agency Obligations (21.5%) 2 Federal Home Loan Bank Discount Notes 0.500% 3/1/17 2,000 2,000 United States Treasury Bill 0.420% 3/2/17 2,763 2,763 United States Treasury Bill 0.471% 4/20/17 172,294 172,182 United States Treasury Bill 0.476% 4/27/17 1,762,403 1,761,078 United States Treasury Bill 0.501% 5/4/17 1,992,332 1,990,561 United States Treasury Bill 0.527%–0.536% 5/11/17 3,501,777 3,498,102 United States Treasury Bill 0.541%–0.627% 5/18/17 3,000,000 2,996,122 United States Treasury Bill 0.612% 6/1/17 4,000,000 3,993,764 United States Treasury Bill 0.612%–0.613% 6/8/17 1,000,000 998,321 United States Treasury Bill 0.647% 6/15/17 2,000,000 1,996,202 United States Treasury Bill 0.662% 6/29/17 1,500,000 1,496,700 United States Treasury Bill 0.632% 7/6/17 988,950 986,752 3 United States Treasury Floating Rate Note 0.686% 10/31/18 1,500,000 1,500,024 Total U.S. Government and Agency Obligations (Cost $21,394,571) Commercial Paper (32.0%) Bank Holding Company (0.3%) 4 ABN Amro Funding USA LLC 1.195% 4/27/17 79,250 79,101 4 ABN Amro Funding USA LLC 1.154% 5/18/17 40,500 40,399 4 ABN Amro Funding USA LLC 1.154% 5/22/17 120,000 119,686 4 ABN Amro Funding USA LLC 1.125% 6/22/17 19,750 19,680 Finance—Auto (1.3%) American Honda Finance Corp. 0.852% 3/16/17 109,000 108,961 American Honda Finance Corp. 0.932% 4/24/17 73,500 73,398 American Honda Finance Corp. 0.973% 5/4/17 181,050 180,738 American Honda Finance Corp. 0.973% 5/5/17 123,275 123,059 4 BMW US Capital LLC 0.913% 6/28/17 23,750 23,679 Toyota Motor Credit Corp. 1.004% 3/2/17 95,250 95,247 Toyota Motor Credit Corp. 1.046% 5/8/17 85,900 85,731 Toyota Motor Credit Corp. 1.024% 6/27/17 102,000 101,659 3 Toyota Motor Credit Corp. 1.345% 7/3/17 40,000 40,000 3 Toyota Motor Credit Corp. 1.210% 8/25/17 82,500 82,500 3 Toyota Motor Credit Corp. 1.191% 9/14/17 155,000 155,000 3 Toyota Motor Credit Corp. 1.190% 9/15/17 131,000 131,000 12 Prime Money Market Fund Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) 3 Toyota Motor Credit Corp. 1.171% 10/6/17 69,500 69,500 3 Toyota Motor Credit Corp. 1.171% 10/10/17 52,250 52,250 Foreign Banks (23.1%) Australia & New Zealand Banking Group, Ltd. 1.347% 3/6/17 540,750 540,750 4 Australia & New Zealand Banking Group, Ltd. 1.167% 3/20/17 171,500 171,395 4 Australia & New Zealand Banking Group, Ltd. 1.167% 3/21/17 173,500 173,388 4 Australia & New Zealand Banking Group, Ltd. 1.157% 3/23/17 399,800 399,519 Bank of Nova Scotia 1.474% 5/12/17 15,000 15,013 Bank of Nova Scotia 1.147% 6/6/17 405,000 405,000 Bank of Nova Scotia 1.148% 7/26/17 650,000 650,000 Canadian Imperial Holdings Inc. 1.229% 7/24/17 1,345,000 1,345,000 Commonwealth Bank of Australia 1.372% 3/7/17 200,000 200,000 Commonwealth Bank of Australia 1.372% 3/10/17 350,000 350,000 Commonwealth Bank of Australia 1.328% 5/19/17 103,750 103,750 Commonwealth Bank of Australia 1.331% 5/26/17 296,250 296,250 Commonwealth Bank of Australia 1.431% 6/20/17 250,000 250,000 Commonwealth Bank of Australia 1.429% 6/21/17 206,000 206,000 Commonwealth Bank of Australia 1.221% 6/30/17 247,750 247,750 Commonwealth Bank of Australia 1.401% 6/30/17 165,750 165,750 Commonwealth Bank of Australia 1.334% 8/1/17 297,250 297,250 Commonwealth Bank of Australia 1.335% 8/3/17 242,000 242,000 Commonwealth Bank of Australia 1.461% 9/25/17 134,250 134,250 Commonwealth Bank of Australia 1.292% 1/12/18 75,000 75,000 Commonwealth Bank of Australia 1.250% 1/25/18 248,000 248,000 Commonwealth Bank of Australia 1.250% 1/29/18 182,000 182,000 Commonwealth Bank of Australia 1.171% 2/26/18 63,000 63,000 Credit Agricole Corporate & Investment Bank (New York Branch) 0.570% 3/1/17 1,988,000 1,988,000 4 Danske Corp. 1.043% 4/19/17 244,500 244,154 4 Danske Corp. 1.129% 4/24/17 186,150 185,836 4 Danske Corp. 1.104% 5/9/17 96,000 95,798 4 Danske Corp. 1.104% 5/10/17 128,750 128,475 4 Danske Corp. 1.033% 6/1/17 250,200 249,541 4 Danske Corp. 1.084% 6/16/17 175,742 175,178 4 Danske Corp. 1.084% 6/19/17 21,000 20,931 4 Danske Corp. 1.115%–1.125% 7/5/17 84,340 84,010 4 DNB Bank ASA 1.064% 5/19/17 500,000 498,837 4 DNB Bank ASA 1.023% 6/27/17 500,000 498,328 ING US Funding LLC 1.084% 5/12/17 500,000 498,920 Lloyds Bank plc 1.084% 5/4/17 247,700 247,224 Lloyds Bank plc 0.982% 5/26/17 67,900 67,741 Lloyds Bank plc 1.064% 6/13/17 99,000 98,697 National Australia Bank Ltd. 1.210% 3/3/17 500,000 500,000 National Australia Bank Ltd. 1.372% 4/10/17 288,000 288,000 4 National Australia Bank Ltd. 1.096% 4/18/17 298,500 298,066 National Australia Bank Ltd. 1.359% 6/16/17 250,000 250,000 National Australia Bank Ltd. 1.207% 8/4/17 170,250 170,250 National Australia Bank Ltd. 1.225% 9/8/17 600,000 600,000 National Australia Bank Ltd. 1.021% 11/28/17 484,000 484,000 Natixis (New York Branch) 0.690% 3/1/17 1,000,000 1,000,000 4 Nordea Bank AB 1.207% 3/16/17 450,000 449,775 4 Nordea Bank AB 1.182% 3/20/17 500,000 499,690 4 Nordea Bank AB 1.187% 7/24/17 42,300 42,099 13 Prime Money Market Fund Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) 4 Societe Generale SA 0.635%–0.65% 3/1/17 635,807 635,807 4 Societe Generale SA 0.640% 3/3/17 341,000 340,988 Swedbank AB 1.167% 3/6/17 200,000 199,968 Swedbank AB 1.167% 3/7/17 200,000 199,961 Swedbank AB 1.167% 3/8/17 200,000 199,955 Swedbank AB 1.167% 3/9/17 200,000 199,948 Swedbank AB 1.136% 3/20/17 195,000 194,884 Swedbank AB 1.137% 3/21/17 200,000 199,874 Swedbank AB 1.137% 3/22/17 105,000 104,931 Swedbank AB 1.066% 4/3/17 200,000 199,806 Swedbank AB 1.066% 4/4/17 200,000 199,800 Swedbank AB 1.008% 6/12/17 197,000 196,434 Swedbank AB 1.008% 6/13/17 197,000 196,428 Swedbank AB 1.003%–1.013% 6/14/17 110,300 109,976 Swedbank AB 1.003% 6/16/17 133,400 133,004 Swedbank AB 1.013% 6/19/17 165,000 164,491 Swedbank AB 1.013% 6/20/17 175,000 174,455 Swedbank AB 1.013% 6/21/17 170,000 169,466 Swedbank AB 1.008% 6/22/17 33,300 33,195 Swedbank AB 1.177% 7/26/17 200,000 199,044 Swedbank AB 1.177% 7/27/17 190,000 189,086 Swedbank AB 1.177% 7/28/17 110,000 109,467 Westpac Banking Corp. 1.318% 5/26/17 413,000 413,000 Westpac Banking Corp. 1.461% 9/28/17 150,000 150,000 Westpac Banking Corp. 1.409% 9/29/17 100,000 100,000 Westpac Banking Corp. 1.405% 10/6/17 200,000 200,000 Westpac Banking Corp. 1.427% 10/6/17 198,000 198,000 Westpac Banking Corp. 1.291% 12/14/17 355,000 355,000 Westpac Banking Corp. 1.295% 1/8/18 200,000 200,000 Westpac Banking Corp. 1.223% 2/2/18 600,000 600,000 Foreign Governments (3.0%) 4 CDP Financial Inc. 1.146% 3/7/17 37,700 37,693 4 CDP Financial Inc. 1.238% 3/17/17 37,000 36,980 4 CDP Financial Inc. 1.207% 3/30/17 30,000 29,971 4 CDP Financial Inc. 1.217%–1.228% 4/3/17 81,250 81,160 4 CDP Financial Inc. 0.982%–1.156% 4/20/17 37,250 37,195 4 CDP Financial Inc. 1.157% 4/24/17 15,000 14,974 4 CDP Financial Inc. 1.147% 5/8/17 54,500 54,383 4 CDP Financial Inc. 1.104% 5/9/17 66,900 66,759 4 CDP Financial Inc. 1.106% 5/10/17 80,000 79,829 4 CDP Financial Inc. 1.206% 6/8/17 23,750 23,672 4 CDP Financial Inc. 1.257% 6/30/17 48,450 48,246 4 CDP Financial Inc. 1.309% 7/12/17 58,500 58,219 4 CDP Financial Inc. 1.309% 7/13/17 70,750 70,408 4 CDP Financial Inc. 1.196% 8/4/17 38,750 38,550 5 CPPIB Capital Inc. 0.862% 5/3/17 300,000 299,548 5 CPPIB Capital Inc. 0.862% 5/4/17 100,000 99,847 5 CPPIB Capital Inc. 0.867% 6/21/17 300,000 299,193 4 Hydro-Quebec 0.842% 5/1/17 24,000 23,966 Ontario Teachers’ Finance Trust 1.399% 3/2/17 99,000 99,000 Ontario Teachers’ Finance Trust 1.391% 3/31/17 50,000 50,000 4 Ontario Teachers’ Finance Trust 1.239% 4/26/17 24,750 24,703 4 Ontario Teachers’ Finance Trust 1.228% 5/10/17 17,250 17,209 14 Prime Money Market Fund Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) 4 Ontario Teachers’ Finance Trust 1.239% 5/19/17 69,000 68,814 Ontario Teachers’ Finance Trust 1.148% 7/27/17 66,500 66,500 Ontario Teachers’ Finance Trust 1.230% 8/3/17 99,000 99,000 4 Ontario Teachers’ Finance Trust 1.269% 8/21/17 49,500 49,200 4 Ontario Teachers’ Finance Trust 1.310% 8/24/17 49,500 49,185 4 Ontario Teachers’ Finance Trust 1.259% 9/18/17 49,500 49,154 Province of British Columbia 0.952% 3/22/17 66,440 66,403 Province of Ontario 0.850% 5/4/17 50,000 49,925 5 PSP Capital Inc. 0.982% 4/17/17 55,000 54,930 5 PSP Capital Inc. 0.982% 4/18/17 119,000 118,844 5 PSP Capital Inc. 0.982% 4/19/17 35,800 35,752 5 PSP Capital Inc. 1.034% 5/5/17 95,000 94,823 5 PSP Capital Inc. 1.034% 5/8/17 74,250 74,105 5 PSP Capital Inc. 1.034% 5/9/17 50,250 50,151 5 PSP Capital Inc. 1.023% 5/24/17 94,500 94,275 5 PSP Capital Inc. 1.023% 5/25/17 76,000 75,817 5 PSP Capital Inc. 1.024% 5/30/17 67,500 67,328 5 PSP Capital Inc. 1.013% 6/1/17 37,525 37,428 5 PSP Capital Inc. 0.963% 6/20/17 24,750 24,677 5 PSP Capital Inc. 0.953%–0.963% 6/23/17 73,750 73,527 5 PSP Capital Inc. 0.943% 6/30/17 51,250 51,088 Foreign Industrial (2.1%) 4 BASF SE 0.570% 3/1/17 115,750 115,750 Nestle Finance International Ltd. 0.893% 6/22/17 249,750 249,052 4 Total Capital Canada Ltd. 0.957% 3/20/17 495,000 494,750 4 Total Capital Canada Ltd. 0.957% 3/22/17 291,250 291,088 4 Total Capital Canada Ltd. 0.952% 4/10/17 59,500 59,437 4 Total Capital Canada Ltd. 0.952% 4/11/17 386,250 385,832 4 Total Capital Canada Ltd. 0.942% 4/18/17 109,500 109,363 4 Total Capital Canada Ltd. 0.932% 4/28/17 38,500 38,442 4 Toyota Capital Canada Ltd. 0.952% 4/3/17 198,000 197,828 Toyota Credit Canada Inc. 0.933% 3/8/17 49,500 49,491 Toyota Credit Canada Inc. 0.882% 3/20/17 33,000 32,985 Toyota Credit Canada Inc. 1.013% 4/5/17 49,500 49,451 Toyota Credit Canada Inc. 1.187% 8/14/17 35,000 34,810 Industrial (2.2%) General Electric Co. 0.550% 3/7/17 68,000 67,994 4 Merck & Co. Inc. 0.570% 3/7/17 50,750 50,745 4 Microsoft Corp. 0.852% 3/6/17 1,951,750 1,951,520 4 Novartis Finance Corp. 0.600% 3/1/17 40,750 40,750 4 Pfizer Inc. 0.550% 3/7/17 61,250 61,244 4 Wal-Mart Stores, Inc. 0.560% 3/6/17 34,000 33,997 Total Commercial Paper (Cost $31,830,131) Certificates of Deposit (41.3%) Domestic Banks (8.2%) Citibank NA 1.060% 3/17/17 101,000 101,000 Citibank NA 1.050% 4/3/17 396,000 396,000 3 HSBC Bank USA NA 1.380% 3/1/17 300,000 300,000 3 HSBC Bank USA NA 1.380% 3/3/17 300,000 300,000 3 HSBC Bank USA NA 1.377% 3/6/17 100,000 100,000 15 Prime Money Market Fund Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) 3 HSBC Bank USA NA 1.390% 4/3/17 90,000 90,000 3 HSBC Bank USA NA 1.390% 5/3/17 377,000 377,000 3 HSBC Bank USA NA 1.387% 5/4/17 97,000 97,000 3 HSBC Bank USA NA 1.247% 6/5/17 170,250 170,250 3 HSBC Bank USA NA 1.160% 9/1/17 407,000 407,000 3 JPMorgan Chase Bank NA 1.329% 4/21/17 55,000 55,000 3 JPMorgan Chase Bank NA 1.329% 5/2/17 72,000 72,000 3 State Street Bank & Trust Co. 1.178% 5/25/17 1,960,000 1,960,000 3 State Street Bank & Trust Co. 1.161% 6/21/17 991,000 991,000 3 Wells Fargo Bank NA 1.327% 3/22/17 200,000 200,000 3 Wells Fargo Bank NA 1.272% 4/18/17 500,000 500,000 3 Wells Fargo Bank NA 1.251% 5/2/17 250,000 250,000 3 Wells Fargo Bank NA 1.240% 5/4/17 500,000 500,000 3 Wells Fargo Bank NA 1.180% 6/1/17 500,000 500,000 3 Wells Fargo Bank NA 1.199% 6/21/17 400,000 400,000 3 Wells Fargo Bank NA 1.159% 7/24/17 362,000 362,000 Eurodollar Certificates of Deposit (0.9%) 3 National Australia Bank Ltd. 1.167% 11/6/17 890,000 890,000 Yankee Certificates of Deposit (32.2%) 3 Bank of Montreal (Chicago Branch) 1.366% 3/7/17 483,500 483,500 3 Bank of Montreal (Chicago Branch) 1.179% 5/2/17 500,000 500,000 3 Bank of Montreal (Chicago Branch) 1.166% 6/7/17 1,054,000 1,054,000 3 Bank of Montreal (Chicago Branch) 1.159% 7/18/17 250,000 250,000 3 Bank of Montreal (Chicago Branch) 0.971% 9/1/17 378,000 378,000 3 Bank of Nova Scotia (Houston Branch) 1.341% 3/14/17 950,000 950,000 Bank of Tokyo-Mitsubishi UFJ Ltd. (New York Branch) 1.120% 5/17/17 1,000,000 1,000,000 Bank of Tokyo-Mitsubishi UFJ Ltd. (New York Branch) 1.130% 6/1/17 100,000 100,000 Bank of Tokyo-Mitsubishi UFJ Ltd. (New York Branch) 1.140% 6/1/17 150,000 150,000 Bank of Tokyo-Mitsubishi UFJ Ltd. (New York Branch) 1.140% 6/2/17 749,000 749,000 BNP Paribas SA (New York Branch) 0.690% 3/1/17 1,000,000 1,000,000 BNP Paribas SA (New York Branch) 0.670% 3/7/17 987,000 987,000 3 Canadian Imperial Bank of Commerce (New York Branch) 1.341% 3/14/17 235,000 235,000 Canadian Imperial Bank of Commerce (New York Branch) 1.100% 4/4/17 750,000 750,000 3 Canadian Imperial Bank of Commerce (New York Branch) 1.170% 5/3/17 204,000 204,000 Credit Industriel et Commercial (New York Branch) 0.690% 3/2/17 1,988,000 1,988,000 Credit Suisse AG (New York Branch) 1.150% 3/17/17 138,000 138,000 Credit Suisse AG (New York Branch) 1.150% 3/20/17 362,000 362,000 DNB Bank ASA (New York Branch) 0.660% 3/3/17 469,000 469,000 DNB Bank ASA (New York Branch) 1.040% 5/12/17 500,000 500,000 DNB Bank ASA (New York Branch) 1.060% 5/22/17 515,000 515,000 KBC Bank NV (New York Branch) 0.680% 3/1/17 1,989,000 1,989,000 Natixis (New York Branch) 0.690% 3/1/17 989,000 989,000 3 Nordea Bank AB (New York Branch) 1.325% 3/8/17 630,000 630,000 Nordea Bank AB (New York Branch) 0.985% 6/22/17 194,000 193,997 16 Prime Money Market Fund Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) Nordea Bank AB (New York Branch) 0.990% 6/30/17 198,250 198,247 Nordea Bank AB (New York Branch) 1.200% 7/24/17 154,000 154,000 Nordea Bank AB (New York Branch) 1.160% 7/26/17 200,000 200,000 3 Royal Bank of Canada (New York Branch) 1.379% 3/2/17 495,000 495,000 3 Royal Bank of Canada (New York Branch) 1.325% 3/8/17 497,000 497,000 3 Royal Bank of Canada (New York Branch) 1.151% 6/12/17 460,000 460,000 3 Royal Bank of Canada (New York Branch) 1.160% 7/3/17 125,000 125,000 3 Royal Bank of Canada (New York Branch) 1.159% 7/24/17 250,000 250,000 3 Royal Bank of Canada (New York Branch) 1.179% 8/23/17 1,000,000 1,000,000 Skandinaviska Enskilda Banken AB (New York Branch) 0.650% 3/3/17 1,600,000 1,600,000 Skandinaviska Enskilda Banken AB (New York Branch) 0.950% 5/30/17 885,000 885,000 Societe Generale (New York Branch) 0.640% 3/3/17 186,000 186,000 Sumitomo Mitsui Banking Corp. (New York Branch) 1.100% 4/4/17 600,000 600,000 Sumitomo Mitsui Banking Corp. (New York Branch) 1.100% 4/21/17 400,000 400,000 3 Svenska HandelsBanken (New York Branch) 1.377% 4/6/17 400,000 400,000 3 Svenska HandelsBanken (New York Branch) 1.199% 5/2/17 500,000 500,000 3 Svenska HandelsBanken (New York Branch) 1.317% 5/4/17 200,000 200,000 3 Svenska HandelsBanken (New York Branch) 1.248% 5/26/17 800,000 800,000 3 Svenska HandelsBanken (New York Branch) 1.157% 7/5/17 1,050,000 1,050,000 Svenska HandelsBanken (New York Branch) 1.210% 7/26/17 60,000 60,000 3 Swedbank AB (New York Branch) 1.351% 3/1/17 397,000 397,000 3 Toronto Dominion Bank (New York Branch) 1.145% 6/8/17 496,000 496,000 3 Toronto Dominion Bank (New York Branch) 1.335% 7/6/17 495,750 495,750 3 Toronto Dominion Bank (New York Branch) 1.192% 8/17/17 700,000 700,000 3 Toronto Dominion Bank (New York Branch) 1.239% 9/5/17 500,000 500,000 3 Toronto Dominion Bank (New York Branch) 1.220% 11/1/17 807,000 807,000 UBS AG (Stamford Branch) 1.010% 6/9/17 297,000 297,000 UBS AG (Stamford Branch) 1.010% 6/12/17 298,000 298,000 UBS AG (Stamford Branch) 1.010% 6/13/17 155,000 155,000 UBS AG (Stamford Branch) 1.050% 6/19/17 500,000 500,000 3 Westpac Banking Corp. (New York Branch) 1.226% 3/7/17 500,000 500,000 3 Westpac Banking Corp. (New York Branch) 1.317% 6/6/17 200,000 200,000 Total Certificates of Deposit (Cost $40,988,744) Other Notes (0.8%) Bank of America NA 0.890% 3/1/17 170,250 170,250 Bank of America NA 1.060% 5/12/17 244,000 244,000 Bank of America NA 1.050% 6/1/17 169,500 169,500 Bank of America NA 1.060% 7/3/17 171,000 171,000 Total Other Notes (Cost $754,750) Repurchase Agreements (1.2%) Federal Reserve Bank of New York (Dated 2/28/17, Repurchase Value $1,182,016,000, collateralized by U.S. Treasury Note/Bond 0.875%, 7/31/19, with a value of $1,182,016,000) 0.500% 3/1/17 1,182,000 1,182,000 Total Repurchase Agreements (Cost $1,182,000) 17 Prime Money Market Fund Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) Tax-Exempt Municipal Bonds (1.7%) 6 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.650% 3/7/17 61,705 61,705 6 Arizona Health Facilities Authority Revenue (Catholic Healthcare West) VRDO 0.640% 3/7/17 29,625 29,625 6 Big Bear Lake CA Industrial Revenue (Southwest Gas Corp. Project) VRDO 0.660% 3/7/17 33,500 33,500 BlackRock Municipal Income Trust TOB VRDO 0.750% 3/1/17 207,000 207,000 Board of Regents of the University of Texas System Revenue Financing System Revenue VRDO 0.600% 3/7/17 99,495 99,495 Board of Regents of the University of Texas System Revenue Financing System Revenue VRDO 0.600% 3/7/17 70,750 70,750 6 California GO VRDO 0.590% 3/7/17 15,315 15,315 6 Clackamas County OR Hospital Facility Authority Revenue (Legacy Health System) 0.630% 3/7/17 14,310 14,310 6 Clark County NV Airport Improvement Revenue VRDO 0.660% 3/7/17 88,650 88,650 6 Colorado Health Facilities Authority Revenue (Frasier Meadows Manor Project) 0.670% 3/7/17 10,000 10,000 6 Dallas TX Performing Arts Cultural Facilities (Dallas Center Foundation) VRDO 0.650% 3/7/17 18,965 18,965 6 East Baton Rouge Parish LA Sales Tax Revenue VRDO 0.680% 3/7/17 39,470 39,470 6 Emmaus PA General Authority Revenue VRDO 0.640% 3/7/17 10,600 10,600 6 Franklin County OH Hospital Facilities Revenue (US Health Corp. of Columbus) VRDO 0.630% 3/7/17 9,530 9,530 6 Greenville County SC Hospital System Revenue VRDO 0.630% 3/7/17 17,460 17,460 6 Illinois Finance Authority Revenue (Carle Healthcare System) VRDO 0.640% 3/7/17 16,400 16,400 6 Illinois Finance Authority Revenue (Ingalls Health System Obligated Group) VRDO 0.670% 3/7/17 28,475 28,475 6 Illinois Finance Authority Revenue (North Park University) VRDO 0.640% 3/7/17 14,800 14,800 Illinois Finance Authority Revenue (Northwestern University) VRDO 0.600% 3/7/17 25,200 25,200 Illinois Finance Authority Revenue (Northwestern University) VRDO 0.610% 3/7/17 13,500 13,500 6 Jacksonville FL Capital Project Revenue VRDO 0.660% 3/7/17 29,720 29,720 6 Kentucky Higher Education Student Loan Corp. Student Loan Revenue VRDO 0.700% 3/7/17 29,775 29,775 6 Livermore CA COP VRDO 0.620% 3/7/17 21,585 21,585 Loudoun County VA Industrial Development Authority Revenue (Howard Hughes Medical Institute) VRDO 0.620% 3/7/17 19,465 19,465 Loudoun County VA Industrial Development Authority Revenue (Howard Hughes Medical Institute) VRDO 0.630% 3/7/17 22,520 22,520 Loudoun County VA Industrial Development Authority Revenue (Howard Hughes Medical Institute) VRDO 0.630% 3/7/17 26,700 26,700 6 Maine Health & Higher Educational Facilities Authority Revenue (Bowdoin College) VRDO 0.620% 3/7/17 9,705 9,705 18 Prime Money Market Fund Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) Maryland Economic Development Corp. Revenue (Howard Hughes Medical Institute) VRDO 0.630% 3/7/17 35,790 35,790 6 Monroe County GA Development Authority Pollution Control Revenue (Oglethorpe Power Co.) VRDO 0.640% 3/7/17 32,500 32,500 6 New Mexico Finance Authority Transportation Revenue VRDO 0.620% 3/7/17 14,550 14,550 6 New York City NY Housing Finance Agency Revenue (900 Eighth Avenue) VRDO 0.670% 3/7/17 17,000 17,000 6 New York City NY Housing Finance Agency Service Contract Revenue VRDO 0.630% 3/7/17 9,910 9,910 6 New York State Dormitory Authority Revenue (City University System) VRDO 0.630% 3/7/17 145,650 145,650 New York State Dormitory Authority Revenue (Columbia University) VRDO 0.600% 3/7/17 9,000 9,000 6 New York State Housing Finance Agency Housing Revenue (th St) VRDO 0.610% 3/7/17 48,705 48,705 6 New York State Housing Finance Agency Housing Revenue (Riverside Center 2) VRDO 0.640% 3/7/17 29,500 29,500 6 New York State Housing Finance Agency Revenue (Service Contract) VRDO 0.630% 3/7/17 14,500 14,500 6 Orange County CA Water District COP VRDO 0.620% 3/7/17 40,315 40,315 6 Pasadena CA COP VRDO 0.630% 3/7/17 23,100 23,100 6 San Francisco CA City & County International Airport Revenue VRDO 0.620% 3/7/17 39,370 39,370 6 Santa Clara County CA Financing Authority Lease Revenue (Multiple Facilities Projects) 0.630% 3/7/17 28,080 28,080 6 Southern California Public Power Authority Revenue (Magnolia Power Project) VRDO 0.600% 3/7/17 26,470 26,470 6 Syracuse NY Industrial Development Agency Civic Facility Revenue (Syracuse University Project) VRDO 0.610% 3/7/17 28,050 28,050 6 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Methodist Hospitals of Dallas) 0.640% 3/7/17 16,565 16,565 6 University of Alabama at Birmingham Hospital Revenue VRDO 0.670% 3/7/17 16,800 16,800 University of Texas Permanent University Fund Revenue VRDO 0.590% 3/7/17 107,635 107,635 University of Texas Permanent University Fund Revenue VRDO 0.590% 3/7/17 50,870 50,870 Total Tax-Exempt Municipal Bonds (Cost $1,718,580) Corporate Bonds (0.6%) Industrial (0.6%) 3 Toyota Motor Credit Corp. 1.373% 4/24/17 605,000 605,000 Total Corporate Bonds (Cost $605,000) Taxable Municipal Bonds (0.9%) BlackRock Municipal Bond Trust TOB VRDO 0.750% 3/1/17 42,730 42,730 BlackRock Municipal Income Investment Quality Trust TOB VRDO 0.750% 3/1/17 30,715 30,715 BlackRock Municipal Income Trust II TOB VRDO 0.750% 3/1/17 105,850 105,850 BlackRock MuniHoldings Fund II, Inc. TOB VRDO 0.750% 3/1/17 40,385 40,385 BlackRock MuniHoldings Fund, Inc. TOB VRDO 0.750% 3/1/17 57,550 57,550 19 Prime Money Market Fund Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) BlackRock MuniHoldings Quality Fund II, Inc. TOB VRDO 0.750% 3/1/17 38,905 38,905 BlackRock MuniHoldings Quality Fund II, Inc. TOB VRDO 0.750% 3/1/17 100,000 100,000 BlackRock MuniVest Fund II, Inc. TOB VRDO 0.750% 3/1/17 89,750 89,750 BlackRock MuniVest Fund, Inc. TOB VRDO 0.750% 3/1/17 130,340 130,340 BlackRock MuniYield Investment Quality Fund TOB VRDO 0.750% 3/1/17 89,100 89,100 BlackRock MuniYield Investment Quality Fund TOB VRDO 0.750% 3/1/17 41,065 41,065 BlackRock Strategic Municipal Trust TOB VRDO 0.750% 3/1/17 16,555 16,555 6 Illinois Finance Authority Revenue (Carle Foundation) VRDO 0.630% 3/7/17 17,500 17,500 5 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.740% 3/7/17 13,000 13,000 5 Massachusetts Transportation Fund Revenue TOB VRDO 0.740% 3/7/17 13,100 13,100 6 New York State Housing Finance Agency Housing Revenue VRDO 0.660% 3/7/17 33,000 33,000 5 Seattle WA Municipal Light & Power Revenue TOB VRDO 0.740% 3/7/17 12,400 12,400 University of Texas System Revenue Financing System Revenue VRDO 0.670% 3/7/17 18,000 18,000 Total Taxable Municipal Bonds (Cost $889,945) Total Investments (100.0%) (Cost $99,363,721) Amount Other Assets and Liabilities (0.0%) Other Assets Investment in Vanguard 7,175 Receivables for Investment Securities Sold 3,935 Receivables for Accrued Income 37,551 Receivables for Capital Shares Issued 209,522 Other Assets 90,607 Total Other Assets Liabilities Payables for Investment Securities Purchased (63,000) Payables for Capital Shares Redeemed (255,199) Payables for Distributions (3,181) Payables to Vanguard (6,242) Other Liabilities (426) Total Liabilities Net Assets (100%) 20 Prime Money Market Fund At February 28, 2017, net assets consisted of: Amount ($000) Paid-in Capital 99,374,751 Undistributed Net Investment Income 216 Accumulated Net Realized Gains 9,496 Net Assets Investor Shares—Net Assets Applicable to 87,223,522,983 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Investor Shares Admiral Shares—Net Assets Applicable to 12,140,664,317 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Admiral Shares • See Note A in Notes to Financial Statements. 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. 2 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 3 Adjustable-rate security. 4 Security exempt from registration under Section 4(2) of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration only to dealers in that program or other “accredited investors.” At February 28, 2017, the aggregate value of these securities was $21,104,889,000, representing 21.2% of net assets. 5 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2017, the aggregate value of these securities was $2,579,779,000, representing 2.6% of net assets. 6 Scheduled principal and interest payments are guaranteed by bank letter of credit. COP—Certificate of Participation.
